Citation Nr: 1108698	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-28 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active service from December 1968 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In October 2010, a Travel Board hearing was held before the undersigned Acting Veterans Law Judge.  The transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran seeks service connection for hearing loss and tinnitus, which he attributes to noise exposure during service while assigned as an air traffic controller.  

VA medical records include an August 2010 audiology consultation note.  The Veteran complained of poor hearing in noisy environments.  Audiology testing revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15/15
40
50
55
LEFT
10
10
25/15
40
45

Results indicated that the right ear responses showed right ear hearing was normal through 1500 Hertz sloping to a moderately severe sensorineural hearing loss at 6000 Hertz and rising to mild at 8000 Hertz.  The left ear responses indicated normal hearing through 2000 Hertz with mild to moderate sensorineural hearing loss between 3000 and 6000 Hertz then rising to normal at 8000 Hertz.  The Veteran also exhibited periodic bilateral tinnitus.  

During the October 2010 Board hearing, the Veteran testified that he worked as an air traffic controller during active service.  Part of his duties required him to walk through aircrafts a lot of time to get to radar control.  See Board hearing testimony, page 4.  He testified that he was exposed to humming of the radar and radios and stated that he would wear headsets for hearing aircraft talk for eight hours.  He stated that he experienced ringing in his ears on a daily basis.  He further testified that he was exposed to mortar explosions when he was in Cambodia.  Id at 10-11.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may 
be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  The Veteran has not been afforded a VA examination.  While there are competent reports of continuity of symptomatology since service, a VA audiology examination to address the etiology of any hearing loss or tinnitus condition is necessary to make a determination in this case.  38 C.F.R. § 3.327.  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from September 15, 2010.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC., for the following action: 

1.  The RO/AMC shall obtain and associate with the claims file any VA treatment records pertaining to the Veteran dated since September 15, 2010. 

2.  The Veteran shall be afforded a VA audio examination to ascertain the nature and etiology of his bilateral hearing loss and tinnitus.  All studies and tests deemed necessary by the examiner should be accomplished.  The examiner must state in the examination report that the claims file has been reviewed.

The examiner is requested to review all pertinent records associated with the claims file, and following this review and examination, the examiner is requested to offer comments and an opinion as to whether it is at least as likely as not that 

Based on a full review of the entire record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology of his hearing loss and tinnitus, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current bilateral hearing loss and tinnitus are causally or etiologically related to noise exposure during service (or other incident therein).

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions must be supported by a clear rationale and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


